Case: 17-50952       Document: 00514827156         Page: 1     Date Filed: 02/07/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                     No. 17-50952                          February 7, 2019
                                   Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
LORENZO ARTEAGA,

                                                  Plaintiff-Appellant

v.

STATE OF CALIFORNIA, Superior Court of Santa Cruz, et al,

                                                  Defendant-Appellee


                   Appeals from the United States District Court
                         for the Western District of Texas
                              USDC No. 5:17-CV-923


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Lorenzo Arteaga filed a pro se notice of removal in which he sought to
remove a criminal case pending in California state court to the United States
District Court for the Western District of Texas, San Antonio Division (the
district court). Arteaga is incarcerated in California, and his claims pertain to
offenses or conduct occurring in California. The district court dismissed the




       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-50952    Document: 00514827156      Page: 2   Date Filed: 02/07/2019


                                 No. 17-50952

case for lack of jurisdiction. That ruling is the only one before our court on
Arteaga’s pro se appeal.
      “Federal courts are courts of limited jurisdiction. Absent jurisdiction
conferred by statute, district courts lack power to consider claims.” Veldhoen
v. U.S. Coast Guard, 35 F.3d 222, 225 (5th Cir. 1994). With the benefit of
liberal construction, Arteaga appears to contend he should be able to remove
his case to the district court because a request was made in 1984, by the then
Governor of California, to have Arteaga extradited from Texas to California.
Arteaga, however, has not identified, and our court cannot discern, any valid
basis for jurisdiction in district court. Therefore, because the motion Arteaga
filed in the district court cannot be construed in such a way that relief is
possible, it was “a meaningless, unauthorized motion”, see United States v.
Early, 27 F.3d 140, 142 (5th Cir. 1994), which the district court correctly
determined it lacked jurisdiction to consider.
      AFFIRMED.




                                       2